     Case 4:21-cr-00009 Document 71-1 Filed on 06/21/21 in TXSD Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


UNITED STATES OF AMERICA,                         § Cr. No. 4:21cr 009 GCH
                                                  §
        Plaintiff,                                §
                                                  §
   v.
                                                  §
ROBERT T. BROCKMAN,                               §
                                                  §
        Defendant.                                §
                                                  §
                                                  §



                     [PROPOSED] ORDER UNDER FED. R. CRIM. P. 17(C)(1)


        For good cause shown, the following individuals and entities having been properly served with a

hearing subpoena requiring the production of relevant records and testimony in a pre-trial hearing to be

held in the Southern District of Texas on September 13, 2021 in this matter,

        IT IS HEREBY ORDERED that pursuant to Fed. R. Crim. P. 17(c)(1), the following individuals

and entities produce to the United States the unredacted documents requested in the attached subpoenas

within 30 days after entry of this Order.

        The entities and individuals this Order applies to are as follows:

                               •      Burnett, Robert

                               •      Chandler, Bart

                               •      Jackson, James

                               •      Moss, Craig

                               •      Universal Computer Systems Holding
      Case 4:21-cr-00009 Document 71-1 Filed on 06/21/21 in TXSD Page 2 of 2




         IT IS FURTHER ORDERED the United States must promptly copy and produce the subpoenaed

records to counsel for Defendant.




SO ORDERED this _____ day of ___________, 2021.




                                               __________________________________
                                               THE HONORABLE GEORGE C. HANKS
                                               UNITED STATES DISTRICT JUDGE




GOVERNMENT’S SECOND MOTION UNDER                2
FED R. CRIM P. 17(C) AND 45 CFR § 164.512
Case No.: 4:21-CR-0009-GCH
